                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
                                      MILWAUKEE DIVISION


 CHAD GECHT                                                               Case No. 20-cv-1763

 and

 NICOLETTE BABCOCK,

                       Plaintiffs,

             vs.

 WISCONSIN AUTO TITLE LOANS, INC.

 and

 STATEWIDE RECOVERY SPECIALISTS
 L.L.C.,

                     Defendants.



                                            COMPLAINT



       NOW COME the Plaintiffs Chad Gecht and Nicolette Babcock, by and through their

attorneys, DeLadurantey Law Office, LLC, and complain of Defendants Wisconsin Auto Title

Loans, Inc. and Statewide Recovery Specialists L.L.C., and alleges to the best of their knowledge,

information and belief formed after an inquiry reasonable under the circumstances, the following:

                                     NATURE OF THE ACTION

       1.          This lawsuit arises from the collection attempts of the Defendants.

       2.          Causes of Action herein are brought under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, the Wisconsin Consumer Act (“WCA”), Wis. Stat. 421 et seq, and

Wisconsin common law and statutes.



            Case 2:20-cv-01763-SCD Filed 11/25/20 Page 1 of 10 Document 1
                                 JURISDICTION AND VENUE

       3.       Jurisdiction of this Court arises under 28 U.S.C. § 1331, because the case arises

under the laws of the United States.

       4.       This Court also has jurisdiction pursuant to 15 U.S.C. § 1692k(d) as it is an action

to enforce liability created by the FDCPA within one year from the date on which the violation

occurred

       5.       This Court has supplemental jurisdiction over the claims arising under the

Wisconsin Consumer Act, Wisconsin statute and common law, under 28 U.S.C. §1367, because

these claims are related to the FDCPA claims as they arise under the same set of facts, becoming

part of the same case or controversy under Article III of the United States Constitution.

       6.       Venue in this Court is appropriate pursuant to 28 U.S.C. § 1391(b)(2), because

this is where the acts giving rise to the claim occurred.

       7.       Under 28 U.S.C. § 1391(c), a defendant corporation shall be deemed to reside in

any judicial district in which it is subject to personal jurisdiction. Defendants are subject to

personal jurisdiction in Wisconsin, as the actions giving rise to the lawsuit occurred in

Wisconsin.

                                             PARTIES

       8.       Plaintiff Chad Gecht (hereinafter “Plaintiff” or “Mr. Gecht”) is a natural person

who resides in Marquette County, Wisconsin.

       9.       Plaintiff is a “consumer” as defined by 15 U.S.C. §1962a(3).

       10.      Plaintiff Nicolette Babcock (hereinafter “Plaintiff” or “Ms. Babcock”) is a natural

person who resides in Marquette County, Wisconsin.

       11.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1962a(3).




                                          2
            Case 2:20-cv-01763-SCD Filed 11/25/20 Page 2 of 10 Document 1
       12.      Defendant Wisconsin Auto Title Loans, Inc. (hereinafter “Defendant WATL”) is

a foreign business with a principal office of 8601 Dunwoody Place, Suite 406, Atlanta, GA

30350, and a registered agent of C T Corporation System, 301 S. Bedford Street, Suite 1,

Madison, WI 53703.

       13.      Defendant WATL regularly attempts to collect debts owed to others and is a “debt

collector” as defined by 15 U.S.C. §1692a(6) and Wis. Stat. § 427.103(3).

       14.      Defendant WATL is liable for the acts of its employees, agents, and independent

contractors, and those of its subsidiaries and affiliates, under theories of respondeat superior,

agency, and vicarious liability.

       15.      Defendant Statewide Recovery Specialists L.L.C. (hereinafter “Defendant

Statewide”) is a business with a principle office at 1810 Cofrin Drive, Green Bay, WI 54302.

Defendant’s registered agent is Kiven P. Gerke, at the same address.

       16.      Defendant Statewide regularly attempts to collect debts owed to others and is a

“debt collector” as defined by 15 U.S.C. §1692a(6) and Wis. Stat. § 427.103(3).

       17.      Defendant Statewide is liable for the acts of its employees, agents, and independent

contractors, and those of its subsidiaries and affiliates, under theories of respondeat superior,

agency, and vicarious liability.

                                        BACKGROUND

       18.      In 2019, Plaintiff Babcock entered into an installment loan with Defendant

WATL. The loan was for less than $25,000 and primarily for family, household, and personal

purposes.

       19.      This loan was secured (a non-purchase money security interest) against a 2004

Chevrolet Suburban (“the vehicle”), owned by Plaintiff Babcock.




                                          3
            Case 2:20-cv-01763-SCD Filed 11/25/20 Page 3 of 10 Document 1
       20.     Defendant Statewide was retained by Defendant WATL to repossess Plaintiff

Babcock’s vehicle.

       21.     Prior to the repossession, Plaintiff Babcock did not receive notice of the right to

cure pursuant to Wis. Stat. § 425.104.

       22.     Prior to the repossession, Plaintiff Babcock was not given notice of the intent to

repossess the vehicle pursuant to Wis. Stat. § 425.206.

       23.     Plaintiff Babcock and Plaintiff Gecht share the same residence and have shared

financial resources. Plaintiff Gecht often drove the vehicle owned by Plaintiff Babcock.

       24.     Plaintiff Gecht conducted repairs on the vehicle, along with improvements to the

value of the vehicle.

       25.     In November 2020, Defendant Statewide went to Plaintiff Gecht’s workplace to

repossess the vehicle.

       26.     Plaintiff Gecht verbally protested the repossession.

       27.     The repossession employees/agents of Defendant Statewide ignored the protests

of Plaintiff Gecht.

       28.     Defendant Statewide continued with the repossession over Plaintiff Gecht’s

verbal protest, proceeding to rapidly accelerate the repossession tow truck. During this rapid

acceleration, Plaintiff Gecht was struck by the vehicle and thrown to the ground. Plaintiff Gecht

sustained personal injuries resulting from the impact with the vehicle and ground.

       29.     Defendant WATL is liable for the acts of Defendant Statewide and its employees,

agents, and independent contractors, and those of its subsidiaries and affiliates, under theories of

respondeat superior, agency, and vicarious liability.




                                        4
          Case 2:20-cv-01763-SCD Filed 11/25/20 Page 4 of 10 Document 1
          COUNT 1 – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
               ACT (15 U.S.C. §1692) BY DEFENDANT STATEWIDE ONLY

        30.     Plaintiffs incorporate by reference all of the above paragraphs of this Complaint as

though fully stated herein.

        31.     The foregoing deliberate acts by Defendant Statewide constitute violations of the

FDCPA, including but not limited to 15 U.S.C. § 1692f(6).

        32.     Specifically, Defendant Statewide could not legally take the vehicle due to the

protest by Plaintiff Gecht.

        33.     As a result of the above violation of the FDCPA, Plaintiffs have suffered actual

damages pursuant to 15 U.S.C. §1692k(a)(1).

        34.     Defendant Statewide is liable to Plaintiffs for their actual damages, statutory

damages, and costs and attorneys’ fees, as provided by 15 U.S.C. § 1692k.


               COUNT 2 – VIOLATIONS OF THE WISCONSIN CONSUMER ACT
                          (WIS. STAT. § 425) – ALL DEFENDANTS

        35.     Plaintiff Babcock incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        36.     Repossessions are governed by Wis. Stat. § 425.206(2), which states, “In taking

possession of collateral or leased goods, no merchant may do any of the following: (a) Commit a

breach of the peace…”

        37.     A breach of the peace occurs when the property is taken over the objection of the

debtor. Hollibush v. Ford Motor Credit Co., 508 N.W.2d 449 (WI Ct. App. 1993).

        38.     A breach of the peace occurred when the vehicle was taken after Plaintiff Gecht

protested it’s taking.




                                        5
          Case 2:20-cv-01763-SCD Filed 11/25/20 Page 5 of 10 Document 1
       39.        Defendant WATL is liable for the acts of Defendant Statewide and its employees,

agents, and independent contractors, and those of its subsidiaries and affiliates, under theories of

respondeat superior, agency, and vicarious liability.

       40.        Under Wis. Stat. § 425, Plaintiff Babock (only) is seeking to have the vehicle lien

avoided, actual damages, return of the vehicle (or the fair market value of the vehicle), seeking

the return of payments already made towards the vehicle, and seeking reimbursement of attorney

fees and costs.

             COUNT 3 – VIOLATIONS OF THE WISCONSIN CONSUMER ACT
                        (WIS. STAT. 427) – ALL DEFENDANTS

       41.        Plaintiffs incorporate by reference all of the above paragraphs of this Complaint as

though fully stated herein.

       42.        The amount that Defendants were attempting to collect constitutes a “claim” as

that term is defined at Wis. Stat. § 427.103(1).

       43.        Defendants violated § 427.104(1)(h) in that the conduct as described herein could

reasonably be expected to harass a person.

       44.        Defendants’ conduct violated § 427.104(1)(j) in that they did not have a right to

repossess the vehicle because they knew that they had not complied with the law governing the

repossession of vehicles.

       45.        As a result of the illegal conduct, Plaintiffs has suffered actual damages.

       46.        Defendants are liable to Plaintiffs for actual damages, statutory damages, punitive

damages (if the evidence at trial so warrants), actual costs, and attorney’s fees, under Wis. Stat. §

427.105.

       COUNT 4 – NEGLIGENT HIRING, TRAINING, AND/OR SUPERVISION –
                        DEFENDANT WATL ONLY




                                         6
           Case 2:20-cv-01763-SCD Filed 11/25/20 Page 6 of 10 Document 1
         47.   Plaintiffs incorporate by reference all of the above paragraphs of this Complaint as

though fully stated herein.

         48.   Defendant WATL was negligent in the hiring, training and/or supervision of

Defendant Statewide.

         49.   Defendant WATL owed Plaintiffs a duty of reasonable hiring, training, and/or

supervision of their agents engaged in self-help repossessions on its behalf.

         50.   The negligence of the Defendant WATL’s agents, Defendant Statewide, was a

substantial factor in producing injuries and damages which the Plaintiffs sustained due the

unlawful actions and practices as noted in previous paragraphs.

         51.   As a direct and proximate result of said injuries received from the unlawful acts,

the Plaintiffs have sustained actual damages, including emotional distress.

         52.   Plaintiffs seek redress and damages for Defendant WATL negligent hiring,

training, and/or supervision of Defendant Statewide, along with reasonable attorneys' fees and

costs.

                                  COUNT 5 - CIVIL THEFT

         53.   Plaintiff Babcock incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

         54.   Defendants have exercised dominion and control over Plaintiff's Vehicle without

her consent and without the lawful right to do so and with intent to deprive her permanently of

possession of the car, in violation of Wis. Stats. §§ 943.20 and 895.446.

         55.   Plaintiff Babcock suffered a loss and actual damages as a result of Defendants'

conduct, and pursuant to Wis. Stat. § 895.446, is entitled to recover her actual damages, all costs

of investigation and litigation that were reasonably incurred, including the value of the time spent




                                         7
           Case 2:20-cv-01763-SCD Filed 11/25/20 Page 7 of 10 Document 1
by her attorney, and punitive or exemplary damages of not more than three times the actual

damages, from Defendants.

                                   COUNT 6 - CONVERSION

       56.     Plaintiff Babcock incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       57.     At all times herein mentioned, Plaintiff was entitled to the possession of the

Vehicle.

       58.     In November, Defendants took the vehicle from Plaintiff’s possession and

converted the same to their own use.

       59.     Pursuant to the established business practices established and implemented by

Defendants, they have without right or justification taken possession, dominion, and/or control of

Plaintiff's vehicle and denied Plaintiff the use and quiet enjoyment thereof and withheld and

refused to return either the vehicle or funds.

       60.     At the time of the conversion, Defendants were actually and/or constructively

aware of Plaintiff's clear legal ownership and right to possession of the vehicle.

       61.     As a result of Defendants' misconduct, the Plaintiff Babcock has incurred actual

damages, which include (but are not limited to) deprivation of the use and enjoyment of the vehicle

and/or funds, incurring costs and expenses for finding alternative means of transportation,

inconveniences and frustration, humiliation, extreme anxiety, emotional distress, and has and

incurred costs and expenses related to the vehicle. Further, Defendants' conduct justifies the

awarding of punitive damages.




                                         8
           Case 2:20-cv-01763-SCD Filed 11/25/20 Page 8 of 10 Document 1
        62.     Defendants' actions included fraud, ill will, malice, recklessness, wantonness,

oppression, insult, willfulness, and/or conscious disregard of the Plaintiff's rights and justify the

awarding of exemplary and punitive damages.


                                         TRIAL BY JURY

        63.     Plaintiffs are entitled to, and hereby respectfully demands a trial by jury on all

issues so triable.



        WHEREFORE, Plaintiffs pray that this Court will enter judgment against the Defendants
as follows:
        A.      for an award of actual damages pursuant to 15 U.S.C. §1692k(a)(1) as to Defendant
        Statewide;
        B.      for an award of statutory damages of $1,000.00 pursuant to 15 U.S.C.
        §1692k(a)(2)(A) as to Defendant Statewide;
        C.      for an award of costs of litigation and reasonable attorney’s fees pursuant to 15
        U.S.C. §1692k(a)(3) as to Defendant Statewide;
        D.      as to Plaintiff Babcock, only, for the vehicle lien to be avoided, return of the
        vehicle, the return of payments already made towards the car, and seeking reimbursement
        of attorney fees and costs under Wis. Stat. § 425 as to All Defendants;
        E.      for an award of actual damages, statutory damages, punitive damages (if the
        evidence at trial so warrants), actual costs, and attorney’s fees, under Wis. Stat. § 427 as to
        all Defendants;
        F.      compensation, actual damages (including emotional distress), punitive damages,
        and reasonable attorney fees and cost for all Counts, specifically Counts 4-6;
        G.      for an award of actual damages due to the loss of use and value of the
        vehicle resulting from the Defendant’s conversion;
        H.      as to Plaintiff Babcock, only, for an award of actual damages due to the
        unauthorized use of the vehicle, including wear and tear resulting from the
        Defendant’s conversion;
        I.      as to Plaintiff Babcock, only, for damages for time and money properly
        expended in pursuit of the converted vehicle;
        J.      for such other and further relief as may be just and proper.




        Dated this 25th day of November, 2020.



                                        9
          Case 2:20-cv-01763-SCD Filed 11/25/20 Page 9 of 10 Document 1
                            s/ Nathan DeLadurantey
                            Nathan E. DeLadurantey, 1063937
                            DELADURANTEY LAW OFFICE, LLC
                            330 S. Executive Dr, Suite 109
                            Brookfield, WI 53005
                            (414) 377-0515
                            nathan@dela-law.com

                            Attorney for the Plaintiffs




                              10
Case 2:20-cv-01763-SCD Filed 11/25/20 Page 10 of 10 Document 1
